department of the treasury internal_revenue_service washington d c mar tax exempt and government ent ei release date uniform issue list y w d n u h y o h legend taxpayer a company b amount c amount d date e date f date g ira x dear supplemented by submitted by your authorized this is in response to your request dated additional information dated representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira x totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 d was due to an error by company b which led to amount d being placed in a non-ira account with company b - taxpayer a maintained both an individual savings account and ira x at company b on date e amount c was transferred by company b from ira x into taxpayer a’s regular account as a required_minimum_distribution on date f amount d was distributed from ira x into taxpayer a’s individual savings account as a second required_minimum_distribution this second distribution from ira x was due to an error by company b the intent of taxpayer a was to follow the minimum distribution_requirements for ira x and those requirements had already been satisfied by the earlier distribution of amount c on date e taxpayer a received a form 1099-r in early which reflected the distribution of amount d from ira x taxpayer a requested that company b return amount d to ira x company b confirmed by a letter to taxpayer a that on date g amount d had been returned to ira x based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose i the entire amount received including money or benefit the ira is maintained if any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of section d sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer ais consistent with her assertion that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error by company b with regard to amount d that resulted in amount d being placed in a non-ira account instead of remaining in ira x therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution amount d returned into ira x on date g will be considered a rollover_contribution within by company b the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions regarding this ruling you may contact sincerely yours jap ddd ferey donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
